Citation Nr: 0912457	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for moyamoya syndrome 
claimed as due to undiagnosed illness.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for degenerative joint 
disease/chondromalacia of the knees claimed as joint pain and 
swelling due to undiagnosed illness, has been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for lumbar strain claimed as 
joint pain/aching of the back due to undiagnosed illness, has 
been received.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for joint pain of the wrists, 
ankles, fingers, elbows, and thumbs due to undiagnosed 
illness, has been received.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for memory loss due to 
undiagnosed illness, has been received.

6.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for headaches due to undiagnosed 
illness, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served n active duty from October 1979 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by which the RO denied 
entitlement to service connection for moyamoya syndrome and 
declined to reopen the remainder of the service connection 
claims.  

The RO previously denied service connection for the new and 
material claims listed above.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  In its present 
adjudication, the RO applied the new and material evidence 
standard in rejecting those claims.  Indeed, a previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of 
RO action, the Board is bound to decide the threshold issue 
of whether the evidence is new and material before addressing 
the merits of a claim.  Id.  That discussion is contained in 
the body of the decision below.

In his February 2006 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge.  He later 
altered his hearing request and instead asked for a hearing 
before a Decision Review Officer at the RO.  Such hearing was 
held in November 2006.

The issues of entitlement to service connection for 
degenerative joint disease/chondromalacia of the knees 
claimed as joint pain and swelling due to undiagnosed 
illness, entitlement to service connection for lumbar strain 
claimed as joint pain/aching of the back due to undiagnosed 
illness, entitlement to service connection for joint pain of 
the wrists, ankles, fingers, elbows, and thumbs due to 
undiagnosed illness, entitlement to service connection for 
memory loss due to undiagnosed illness, and entitlement to 
service connection for headaches due to undiagnosed illness 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Veteran will be advised if 
further action is necessary on his part.


FINDINGS OF FACT

1.  Moyamoya syndrome is not shown to be related to the 
Veteran's active duty service.

2.  By March 1998 rating decision, the RO denied the 
veteran's claim of service connection for lumbar strain 
claimed as joint pain/aching back due to undiagnosed illness; 
although the Veteran was sent notice of the RO's decision 
that month, he did not file a timely appeal respecting that 
decision.

3.  The evidence associated with the claims file subsequent 
to the March 1998 rating decision is not reiterative of 
evidence previously of record and/or raises a reasonable 
possibility of substantiating the claim of service connection 
for lumbar strain claimed as joint pain/aching of the back 
due to undiagnosed illness.

4.  By May 1999 rating decision, the RO denied the veteran's 
claim of service connection for joint pain including of the 
wrists, ankles, fingers, elbows, and thumbs due to 
undiagnosed illness; although the Veteran was sent notice of 
the RO's decision that month, he did not file a timely appeal 
respecting that decision.

5.  The evidence associated with the claims file subsequent 
to the May 1999 rating decision is not reiterative of 
evidence previously of record and/or raises a reasonable 
possibility of substantiating the claim of service connection 
for joint pain including of the wrists, ankles, fingers, 
elbows, and thumbs due to undiagnosed illness.

6.  By June 2003 rating decision, the RO denied the veteran's 
claim of service connection for headaches, memory loss, and 
degenerative joint disease/chondromalacia of the knees all 
claimed as due to undiagnosed illness; although the Veteran 
was sent notice of the RO's decision that month, he did not 
file a timely appeal respecting that decision.

7.  The evidence associated with the claims file subsequent 
to the June 2003 rating decision is not reiterative of 
evidence previously of record and/or raises a reasonable 
possibility of substantiating the claims of service 
connection for headaches, memory loss, and degenerative joint 
disease/chondromalacia of the knees all claimed as due to 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  Moyamoya syndrome was not incurred in or as a result of 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The March 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  The evidence received since the March 1998 rating action 
establishes a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, would result 
in a different outcome of the claim of service connection for 
lumbar strain claimed as joint pain/aching back due to 
undiagnosed illness.  38 C.F.R. § 3.156(a) (2008).
 
4.  The May 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  The evidence received since the May 1999 rating action 
establishes a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, would result 
in a different outcome of the claim of service connection for 
joint pain including of the wrists, ankles, fingers, elbows, 
and thumbs due to undiagnosed illness.  38 C.F.R. § 3.156(a) 
(2008).

6.  The June 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

7.  The evidence received since the June 2003 rating action 
establishes a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, would result 
in a different outcome of the claims of service connection 
for headaches, memory loss, and degenerative joint 
disease/chondromalacia of the knees all claimed as due to 
undiagnosed illness.  38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for VCAA, the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in April 2007.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in November 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran in November 2004 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA medical records, private medical records, and VA 
medical examinations.  The Veteran was also afforded an 
opportunity to present testimony before the Decision Review 
Officer at the RO.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Moyamoya

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

The service treatment records contain no reference to 
moyamoya syndrome or similar condition.

Moyamoya syndrome was diagnosed in 2002 by private medical 
practitioners.  In November 2004, the Veteran's VA physician 
opined that the Veteran's moyamoya syndrome was "more likely 
than not," directly related to his service in the Persian 
Gulf.  The VA physician supplied no rationale for her 
opinion.

In March 2005, the RO arranged for a VA neurological 
examination.  The examiner reviewed the Veteran's medical 
history and examined the Veteran.  The examination report 
indeed contains a summary of the Veteran's medical history.  
The examiner diagnosed right cerebral vascular disease 
consistent with moyamoya syndrome and opined that it was 
"doubtful that additional laboratory tests would clarify the 
etiology of this very rare syndrome."  

Initially, the Board notes that service connection for 
moyamoya syndrome as due to undiagnosed illness is precluded, 
as the condition from which the Veteran suffers has a 
definitive diagnosis as opposed to a disability composed of 
an unexplained constellation of symptoms.  38 C.F.R. § 3.317.

Regarding whether direct service connection is warranted, the 
Board concludes that it is not.  38 C.F.R. § 3.303.  The 
Veteran's VA physician maintained in a terse statement that 
the Veteran's moyamoya syndrome was related to his Persian 
Gulf service.  She offered no rationale or justification for 
her opinion and provided no references to scholarly papers or 
other medical literature in support of her assertions.  On 
the other hand, the March 2005 VA examiner suggested that the 
etiology of the Veteran's moyamoya syndrome was unknown and 
unknowable.  It is clear from a review of the examination 
report that he reviewed the record in its entirety.  He 
explained that the condition was rare and indicated that an 
etiology could not be determined.  The March 2005 examination 
report is comprehensive and indicates a reasoned response to 
the question of etiology.  The November 2004 statement from 
the Veteran's VA physician falls short in that it is 
conclusory and fails to reflect adequate consideration of the 
matter at hand.  For that reason, the Board credits the views 
of the March 2005 VA examiner.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Based on the March 2005 medical opinion, there is no nexus 
between the Veteran's current moyamoya syndrome and service.  
As such, service connection for moyamoya syndrome is denied.  
38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence 

By March 1998, May 1999, and June 2003 rating decisions, the 
RO denied the Veteran's claims of service connection for 
lumbar strain claimed as joint pain/aching in the back due to 
undiagnosed illness, joint pain including of the wrists, 
ankles, fingers, elbows, and thumbs due to undiagnosed 
illness, headaches due to undiagnosed illness, memory loss 
due to undiagnosed illness, and degenerative joint 
disease/chondromalacia of the knees due to undiagnosed 
illness on the basis that such disabilities were not due to 
service either directly or as due to undiagnosed illness.  
The Veteran was provided notice of all three rating decisions 
and of his appellate rights.  He did not file notices of 
disagreement regarding any of these rating decisions.  
Therefore, the March 1998, May 1999, and June 2003 rating 
decisions became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the March 1998, May 1999, and June 2003 rating 
decisions were the last final disallowances, the Board must 
review all of the evidence submitted since those rating 
decisions to determine whether the Veteran's claims of 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  
38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001. The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1998 rating 
decision consisted of the service treatment records showing 
no signs of a low back disability; a December 1992 VA medical 
examination report reflecting a normal musculoskeletal 
system; a December 1996 written statement from the Veteran's 
wife indicating that he was in good health prior to Persian 
Gulf service; and a February 1997 VA Persian Gulf examination 
report indicating no history of low back injury with no 
abnormality found on examination and a diagnosis of lumbar 
strain.

Potentially relevant evidence received after the March 1998 
rating decision consists of lay statements indicating that 
the Veteran began to suffer from adverse symptoms after 
Persian Gulf service; a November 2004 letter from the 
Veteran's VA physician not mentioning the Veteran's back in 
particular but stating that joint pains were related to Gulf 
War service; a March 2005 VA neurological examination report 
reflecting that the Veteran tied and untied his shoes with 
"alacrity;" an April 2005 letter from the Veteran's wife 
indicating that the Veteran had joint pain and weakness due 
to Persian Gulf service; and November 2006 hearing testimony 
alleging disabilities due to Persian Gulf service.

The evidence received after March 1998 rating decision is 
"new" in that it was not of record at the time of the March 
1998 rating decision.  Moreover, the aforementioned evidence 
is "material" because it is probative of the issue at hand, 
which is whether the Veteran's complaints regarding the low 
back are signs or symptoms of undiagnosed illness.  While 
such statement was never made explicitly, the November 2004 
statement from the VA physician is sufficiently broad to 
cover the low back and reflects that it, along with other 
joint pain, is due to Persian Gulf service.  The physician's 
statement is conclusory and unsubstantiated, but for the 
Board's purposes herein, it will credit the physician's 
statement.  See Justus, supra.  Such a nexus opinion was not 
previously of record.  Thus, the Board finds that the 
aforementioned VA medical statement, which includes evidence 
showing a low back disability that is a manifestation of 
undiagnosed illness was not previously of record, relates to 
unestablished facts necessary to substantiate the Veteran's 
claim of service connection for lumbar strain claimed as 
joint pain/aching of the back due to undiagnosed illness, and 
presents the reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
claim of service connection for lumbar strain claimed as 
joint pain/aching of the back due to undiagnosed illness is 
reopened.  The Board observes that lumbar strain is a 
definitive diagnosis, but there could be other etiologies for 
certain of the low back symptomatology.

With respect to the claim of service connection for joint 
pains including of the wrists, ankles, fingers, elbows, and 
thumbs due to undiagnosed illness, the evidence of record at 
the time of the May 1999 rating decision consisted of the 
service treatment records noting no complaints or treatment 
pertaining to pain in the wrists, ankles, fingers, elbows, or 
thumbs; a December 1992 VA medical examination report 
reflecting a normal musculoskeletal system; a December 1996 
lay statement from the Veteran's wife asserting that the 
Veteran was in good health prior to Persian Gulf service and 
in bad health since; and February 1997 VA Gulf War 
examination report containing no information regarding the 
wrists, ankles, fingers, elbows, or thumbs; lay statements 
asserting that the Veteran was in good health prior to 
Persian Gulf service and in poor health since; a November 
2004 letter from the Veteran's VA physician indicating that 
joint pains were likely related to Gulf War service; the 
March 2005 VA medical examination report showing finger 
strength was within normal limits and ankle reflexes were 
symmetrical; and the Veteran's November 2006 hearing 
testimony.  

The Board has reviewed the evidence since the May 1999 rating 
decision and has determined that it is "new and material."  
The cited evidence is "new" in that is was not of record at 
the time of the May 1999 rating decision.  Moreover, the 
aforementioned evidence is "material" because it is probative 
of the issue at hand, which is whether the Veteran suffers 
from an undiagnosed illness manifested by pain in the wrists, 
ankles, fingers, elbows, and thumbs.  In this regard, the 
Board notes that the November 2004 statement from the 
Veteran's VA physician indicates a link between the 
complained of symptoms and service in the Persian Gulf.  The 
physician's statement is conclusory and unsubstantiated, but 
for the Board's purposes herein, the physician's statement 
will be credited.  See Justus, supra.  Such a medical opinion 
was not previously of record.  Thus, the Board finds that the 
aforementioned physician's statement, which includes evidence 
showing that the Veteran currently experiences symptoms of 
undiagnosed illness manifested by pain in the relevant 
joints, relates to unestablished facts necessary to 
substantiate the Veteran's claim of service connection for 
joint pains including the wrists, ankles, fingers, elbows, 
and thumbs due to undiagnosed illness, and presents the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
service connection for service connection for joint pains 
including the wrists, ankles, fingers, elbows, and thumbs due 
to undiagnosed illness is reopened.

With respect to the claim of service connection for 
degenerative joint disease/chondromalacia of the knees 
claimed as joint pain and swelling due to undiagnosed 
illness, the evidence of record at the time of the June 2003 
rating decision consisted of the service treatment records, 
which reflect no treatment for the knees; a December 1992 VA 
medical examination report showing a normal musculoskeletal 
system; complaints of bilateral knee pain beginning in 1996; 
a December 1996 letter from the Veteran's wife asserting that 
the was in good health before Persian Gulf service; a 
February 1997 VA Persian Gulf examination report indicating a 
diagnosis of chondromalacia of the knees; and lay statements 
attesting to the fact that the Veteran began to experience 
ill health after his return from the Persian Gulf.

Evidence received subsequent to the June 2003 rating decision 
consists of private medical records reflecting a diagnosis of 
left knee arthritis; a November 2004 letter from the 
Veteran's VA physician indicating that joints pains were 
likely related to Gulf War service; a March 2005 VA medical 
examination report noting active reflexes in the knees; and 
the Veteran's assertions presented during his November 2006 
RO hearing.

The Board has reviewed the evidence since the June 2003 
rating decision and has determined that it is "new and 
material."  The evidence is "new" in that it was not of 
record at the time of the June 2003 rating decision.  
Moreover, the aforementioned evidence is "material" because 
it is probative of the issue at hand, which is whether the 
Veteran suffers from an undiagnosed manifested by knee pain.  
In this regard, the Board notes that the November 2004 
statement from the Veteran's VA physician indicates a link 
between the complained of symptoms and service in the Persian 
Gulf.  The physician's statement is conclusory and 
unsubstantiated, but for the Board's purposes herein, the 
physician's statement will be credited.  See Justus, supra.  
Such a medical opinion was not previously of record.  Thus, 
the Board finds that the aforementioned physician's 
statement, which includes evidence showing that the Veteran 
currently experiences symptoms of undiagnosed illness 
manifested by pain in the knees, relates to unestablished 
facts necessary to substantiate the Veteran's claim of 
service connection for degenerative joint 
disease/chondromalacia of the knees claimed as joint pain and 
swelling due to undiagnosed illness and presents the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
service connection for degenerative joint 
disease/chondromalacia of the knees claimed as joint pain and 
swelling due to undiagnosed illness in the service is 
reopened.  The Board observes that chondromalacia of the 
knees is a definitive diagnosis, but there could be other 
etiologies for certain of the bilateral knee symptomatology

Regarding the claim of service connection for memory loss due 
to undiagnosed illness, the evidence of record at the time of 
the June 2003 rating decision consisted of service treatment 
records negative for complaints or treatment of memory loss, 
a December 1992 VA medical examination report reflecting no 
memory loss; a December 1996 letter from the Veteran's wife 
alleging that the Veteran experienced frequent memory loss; a 
February 1997 VA Persian Gulf medical examination report with 
no findings concerning memory loss; and various lay 
statements regarding the Veteran's condition after service in 
the Persian Gulf.

Potentially relevant evidence received subsequent to the June 
2003 rating decisions consists of a November 2004 statement 
from the Veteran's VA physician containing an opinion that 
the Veteran's memory loss was likely the result of service in 
the Persian Gulf; and the Veteran's November 2006 hearing 
testimony.  

The Board has reviewed the evidence since the June 2003 
rating decision and has determined that it is "new and 
material."  The evidence is "new" in that it was not of 
record before June 2003.  Moreover, the aforementioned 
evidence is "material" because it is probative of the issue 
at hand, which is whether the Veteran's suffers from an 
undiagnosed illness manifested by memory loss.  In this 
regard, the Board notes that the November 2004 statement from 
the Veteran's VA physician indicates an opinion that the 
Veteran suffers from memory loss due to undiagnosed illness 
that is likely due to Persian Gulf service.  The physician's 
statement is conclusory and unsubstantiated, but for the 
Board's purposes herein, the physician's statement will be 
credited.  See Justus, supra.  Such an opinion was not 
previously of record.  Thus, the Board finds that the 
aforementioned medical statement, which includes evidence 
showing that the Veteran currently experiences memory loss 
and an opinion not previously of record, relates to 
unestablished facts necessary to substantiate the Veteran's 
claim of service connection for memory loss due to 
undiagnosed illness, and presents the reasonable possibility 
of substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of service connection for 
memory loss due to undiagnosed illness is reopened.

Regarding the claim of service connection for headaches due 
to undiagnosed illness, the evidence of record at the time of 
the June 2003 rating decision consisted of the service 
treatment records which are negative for treatment of a 
headaches disorder; a December 1992 VA medical examination 
report noting that the Veteran had complained of headaches 
since approximately 1990 and a diagnosis of "headaches - no 
known neurologic sequelae;" a December 1996 written 
statement from the Veteran's wife indicating that following 
the Veteran's return from the Persian Gulf, he began 
suffering from migraine headaches; a December 1997 VA Persian 
Gulf examination report indicating that the Veteran's 
complained of headaches and a diagnosis of headaches with 
muscle tension and that findings were neurologically 
negative; lay statement attesting to the deteriorated state 
of the Veteran's health upon his return from the Persian 
Gulf; and VA progress notes reflecting complaints of 
headaches.

The potentially relevant evidence received subsequent to the 
June 2003 rating action consists of a November 2004 letter 
from the Veteran's private physician indicating that the 
Veteran's headaches were likely related to his service in The 
Persian Gulf; a March 2005 VA medical examination report 
stating that the Veteran complained of headaches since 1991 
and a diagnosis of headaches since 1991; the Veteran's 
November 2006 hearing testimony; and VA treatment records 
reflecting diagnoses of headaches.

The Board has reviewed the evidence since the June 2003 
rating action and has determined that it is "new and 
material."  It is "new" because it was not of record before 
June 2003.  Moreover, it is "material" because it is 
probative of the issue at hand, which is whether the Veteran 
suffers from an undiagnosed illness manifested by headaches.  
The physician's statement is conclusory and unsubstantiated, 
but for the Board's purposes herein, it will credit the 
physician's statement.  See Justus, supra.  Such an opinion 
was not previously of record.  Thus, the Board finds that the 
aforementioned medical statement, which includes evidence 
showing that the Veteran currently experiences headaches and 
an opinion not previously of record, relates to unestablished 
facts necessary to substantiate the Veteran's claim of 
service connection for headaches due to undiagnosed illness, 
and presents the reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
claim of service connection for headaches due to undiagnosed 
illness is reopened.


ORDER

Service connection for moyamoya syndrome is denied.

New and material evidence to reopen a claim of service 
connection for lumbar strain claimed as joint pain/aching of 
the back due to undiagnosed illness has been received; to 
this extent, the appeal is granted.

New and material evidence to reopen the claim of service 
connection for joint pain including of the wrists, ankles, 
fingers, elbows, and thumbs due to undiagnosed illness has 
been received; to this extent, the appeal is granted.

New and material evidence, sufficient to reopen a claim of 
service connection for degenerative joint 
disease/chondromalacia of the knees claimed as joint pain and 
swelling due to undiagnosed illness, has been received; to 
this extent, the appeal is granted.

New and material evidence, sufficient to reopen a claim of 
service connection for memory loss due to undiagnosed 
illness, has been received; to this extent, the appeal is 
granted.

New and material evidence, sufficient to reopen a claim of 
service connection for headaches due to undiagnosed illness, 
has been received; to this extent, the appeal is granted.


REMAND

The veteran is seeking entitlement to service connection for 
degenerative joint disease/chondromalacia of the knees 
claimed as joint pain and swelling due to undiagnosed 
illness, entitlement to service connection for lumbar strain 
claimed as joint pain/aching of the back due to undiagnosed 
illness, entitlement to service connection for joint pain of 
the wrists, ankles, fingers, elbows, and thumbs due to 
undiagnosed illness, entitlement to service connection for 
memory loss due to undiagnosed illness, and entitlement to 
service connection for headaches due to undiagnosed illness.  
For the reasons set out immediately below, the Board has 
determined that a remand is required.

The veteran contends that he developed the foregoing 
conditions as a consequence of undiagnosed illness incurred 
during service in Southwest Asia.  

There is evidence that the Veteran suffers from the symptoms 
of which he complains.  The last time he was afforded a VA 
Persian Gulf examination was over a decade ago.  In November 
2004, the Veteran's VA physician opined that the foregoing 
conditions resulted from Southwest Asia service.  Although 
this opinion constitutes competent medical examination, it is 
of limited probative value, as it is unsubstantiated and 
conclusory.  Nonetheless, the November 2004 statement calls 
for further investigation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  Under these 
circumstances, VA must provide the veteran with a medical 
examination to determine the nature and etiology of the 
conditions enumerated above. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Current treatment records, covering 
the period from November 2006 should be 
obtained.

2.  Arrange for the veteran's claims 
folder to be reviewed by a physician to 
determine the nature of all of the 
veteran's currently claimed 
disabilities (degenerative joint 
disease/chondromalacia of the knees 
claimed as joint pain and swelling due 
to undiagnosed illness, entitlement to 
service connection for lumbar strain 
claimed as joint pain/aching of the 
back due to undiagnosed illness, 
entitlement to service connection for 
joint pain of the wrists, ankles, 
fingers, elbows, and thumbs due to 
undiagnosed illness, entitlement to 
service connection for memory loss due 
to undiagnosed illness, and entitlement 
to service connection for headaches due 
to undiagnosed illness).  The reviewing 
physician should determine which 
constitute diagnosed entities and 
which, if any, may be related to an 
undiagnosed illness related to the 
Veteran's Persian Gulf service.  As to 
any identified disability, an opinion 
should be provided as to whether the 
disorder is at least as likely as not 
(50 percent or greater likelihood) 
related to the veteran's active duty 
service.  If the reviewing physician 
deems it to be necessary, physical 
examination, specialist consultations 
and/or diagnostic testing of the 
Veteran may be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  After undertaking any additional 
development deemed to be appropriate, 
readjudicate the Veteran's claims of 
entitlement to service connection for 
degenerative joint 
disease/chondromalacia of the knees 
claimed as joint pain and swelling due 
to undiagnosed illness, entitlement to 
service connection for lumbar strain 
claimed as joint pain/aching of the 
back due to undiagnosed illness, 
entitlement to service connection for 
joint pain of the wrists, ankles, 
fingers, elbows, and thumbs due to 
undiagnosed illness, entitlement to 
service connection for memory loss due 
to undiagnosed illness, and entitlement 
to service connection for headaches due 
to undiagnosed illness.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


